Case 1:19-cv-00945-RDM Document 68-3 Filed 12/06/19 Page 1 of 4




              EXHIBIT 2
              Case 1:19-cv-00945-RDM Document 68-3 Filed 12/06/19 Page 2 of 4

                                                                                     Sanford Heisler Sharp, LLP
                                                                                     700 Pennsylvania Ave. SE, Suite 300
                                                                                     Washington, D.C. 20003
                                                                                     Telephone: (202) 499-5200
                                                                                     Fax: (202) 499-5199
                                                                                     www.sanfordheisler.com

Kate Mueting, Partner
(202) 499-5206
kmueting@sanfordheisler.com                       New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore


                                             November 26, 2019
VIA EMAIL
Terri Chase
tlchase@jonesday.com

Kate Wallace
kwallace@jonesday.com

        Re:      Tolton v. Jones Day – Case No. 1:19-CV-945-RDM (D.D.C.)

Dear Counsel:

I write in response to your November 5, 2019 letter providing notice of your intent to move for sanctions
pursuant to Federal Rule of Civil Procedure 11. Your accusation that Plaintiffs and their counsel have filed
knowingly false allegations is devoid of merit. You have provided no evidence that would discredit
Plaintiffs’ allegations of systemic, firmwide pay discrimination at Jones Day. Indeed, Defendant’s persistent
refusal to produce the very data that could prove or disprove those allegations merely heightens our
confidence that Plaintiffs’ pay claims will prevail at trial. We cannot allow Jones Day to derail this litigation
with a vexatious sanctions motion that is nothing more than a last-ditch attempt to short-circuit the discovery
process and avoid an adjudication of Plaintiffs’ claims on the merits. Plaintiffs, therefore, do not intend to
dismiss their claims that women at Jones Day are paid less than men.

Plaintiffs’ pay claims are not frivolous. Plaintiffs’ belief that they were paid less than men is based on a
wealth of circumstantial evidence of gender discrimination they observed or experienced at Jones Day. This
pattern of discrimination is set forth in detail in the Third Amended Complaint and includes gendered
comments, gendered criticism, discriminatory allocation of work, discriminatory performance evaluations,
and, as a result, severely limited advancement opportunities for women. Plaintiffs can reasonably infer that
this pervasive discrimination extends to compensation decisions. If, as Plaintiffs have alleged and attested,
women are systematically subjected to sexist double standards and their job performance is viewed through
a discriminatory lens, it follows that they are also paid less than their male counterparts—especially because
Jones Day claims to link pay and performance. Plaintiffs also observe that the overwhelming majority of
lawyers promoted to partner at Jones Day are men. These stark (and undisputed) disparities in promotions
corroborate Plaintiffs’ belief that the Firm’s system for evaluating the merit and qualifications of its lawyers
is biased against women. Plaintiffs reasonably infer and understand that this bias unavoidably infects
compensation.

As you concede in your letter and is made plain in the text of Rule 11, Plaintiffs are fully entitled to plead
discrimination on the basis of information and belief. Courts have repeatedly held that where relevant
information is largely in the custody and control of the defendant, allegations grounded in circumstantial
evidence are not only proper but necessary. Any other rule would allow employers to weaponize pay secrecy
to evade accountability. The law offers Jones Day no such impunity. We therefore remain confident that the
            Case 1:19-cv-00945-RDM Document 68-3 Filed 12/06/19 Page 3 of 4
Terri Chase
Kate Wallace
November 26, 2019
Page 2 of 3

Court will see your proposed Rule 11 motion for what it is—a distraction.

Not only are Plaintiffs’ allegations proper, they are also undisputed. Plaintiffs allege, on behalf of a putative
class of female associates, that women at Jones Day are paid less than men on a systemic basis. While you
assert that this allegation is sanctionable, you have refused to produce the class-wide data that could establish
or discredit it. Indeed, courts have repeatedly held that pay discrimination may be demonstrated through
statistical analysis and that, accordingly, plaintiffs plausibly asserting pay claims are entitled to the class-
wide pay data necessary to generate such an analysis.

Tellingly, your letter conspicuously avoids denying that men at Jones Day are paid more than women. You
are in possession of all of the relevant evidence and have known of Plaintiffs’ allegations for more than a
year. We expect that you have long since analyzed the Firm’s pay data and evaluated the degree to which
men and women are paid comparably. We are confident that if you had a basis to deny Plaintiffs’ allegations
of firmwide pay discrimination you would do so, and that if you had evidence to disprove those allegations,
you would produce it, just as you proposed to do during the parties’ first telephonic meet and confer on the
subject.

Instead, Jones Day now asserts that Plaintiffs’ pay claims lack an adequate factual basis while refusing to
disclose the facts in question. This plainly is not a good-faith attempt to enforce Rule 11. It is merely a
strategic ploy aimed at short-circuiting discovery, avoiding further factual development of Plaintiffs’ pay
claims, penetrating Plaintiffs’ work product, and obtaining additional opportunities to brief the issues
already addressed in the pending Rule 12(c) motion. Plaintiffs will not allow Defendant to threaten sanctions
simply to harass, delay, or needlessly increase the costs of this litigation. We have no choice but to defend
vigorously against this self-serving attempt to leverage Rule 11 for improper purposes, and we intend to
seek reimbursement for fees and expenses incurred in doing so.

Further, your letter does not comply with Rule 11’s safe harbor provisions. By failing to provide a copy of
the full memorandum of law you intend to file with the Court, you have denied Plaintiffs the notice Rule 11
requires. Certainly, any attempt to submit to the Court arguments, authorities, or evidence that have not been
provided to Plaintiffs would be improper. I advise you to provide Plaintiffs adequate notice of the factual
and legal basis of Defendant’s motion before moving the Court, as Rule 11 mandates.

If you would like to provide additional arguments, authorities, or evidence in light of this, please let us know
your availability for a meet and confer. We also understand that Jones Day is required to meet and confer
under Local Rule 7m, and we are amenable to doing so.

During this meet and confer, we also hope to meet and confer with Jones Day regarding Plaintiffs’
anticipated motion for conditional certification under the Equal Pay Act. To the extent that the Court
suggested at the November 7 status conference that further motion practice should be deferred until after
resolution of the pending motion for judgment on the pleadings, Plaintiffs would be willing to stipulate that
both parties defer their anticipated motions until after the Court enters an order on the outstanding Rule
12(c) motion. If you are amenable to this proposal, we will send you a draft tolling agreement for Plaintiffs’
EPA claims and we would be happy to talk with you about any similar agreement you would like for Jones
Day’s anticipated motion.
           Case 1:19-cv-00945-RDM Document 68-3 Filed 12/06/19 Page 4 of 4
Terri Chase
Kate Wallace
November 26, 2019
Page 3 of 3

We look forward to hearing from you shortly.
                                               Sincerely,

                                               //s//

                                               Kate Mueting
